Citation Nr: 1619141	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1961 to February 1966, to include service during the Vietnam War.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran and his wife appeared at a Travel Board hearing and offered testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the virtual folder.

These matters were remanded in February 2014 and September 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with regard to the Veteran's melanoma being the result of excessive sun exposure in service.

2.  Hypertension did not manifest in service, is not otherwise related to service, and was not caused or permanently worsened by a service-connected disability.

3.  The Veteran does not have asbestosis or any other asbestos-related disease.

4.  A respiratory disability is not due to exposure to asbestos in service, nor is such disability otherwise related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for melanoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In September 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  These matters were remanded to obtain a release from the Veteran to be used to access additional relevant private treatment records.  The Veteran was asked to submit a release in order to allow VA to obtain the relevant private treatment records, but never complied with the request.  The Court has held that the duty to assist is not a one-way street and by failing to submit the requested release, the Veteran did not fulfill his responsibility of cooperating in obtaining the relevant evidence for his claim.  See Wood v. Derwinski, 1 Board. App. 190 (1991).  Therefore, the Board finds that there has been substantial compliance with the remand directives and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in April 2014 and May 2014 and opinions in November 2015 and February 2016.  While the Board found the May 2014 examination and opinions to be inadequate, the addendum opinions obtained on remand rectified the deficiencies.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Melanoma

Service treatment records contain no reference to symptoms, complaints, treatment, or diagnosis of melanoma or skin lesions in service.  The Veteran was treated at one point for a rash on his feet, but service entrance and service separation examinations did not reveal any skin lesions.

The Veteran has had several skin excisions to address small areas of melanoma beginning in April 2006.  One of the lesions was located on his abdomen and he testified at the hearing that the spot had been there in service and he had not thought anything of it.  It was diagnosed only when he mentioned it to the dermatologist during treatment for an unrelated condition.  

The Veteran and his representative have asserted that the Veteran's melanoma is the result of excessive sun exposure in service.  In the November 2015 VA addendum opinion, the examiner stated that UV rays are a major risk factor for melanoma and that UV exposure and cell damage may lead to the start of cancer including many years afterwards.  The examiner stated that there was no way to establish whether the Veteran had experienced excessive sun exposure in service 50 years ago and whether this was the etiology of his melanoma.

The Board has considered the Veteran's statements and testimony regarding the presence of a skin lesion in service, and his skin lesions suffered since service diagnosed as melanoma.  The Board has also given consideration to the Veteran's assertions of sun exposure while serving in the U.S. Navy.  The Board finds the Veteran's assertions to be both competent and credible.  The Board has also considered the statements of the examiner that the major risk factor for melanoma is UV exposure.  Based on these statements, the Board finds the evidence to be at least in equipoise as to whether the Veteran's melanoma is a result of service connection.  Affording the Veteran the benefit of the doubt, service connection for melanoma is granted.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran seeks service connection for hypertension, to include on a secondary basis to service-connected depressive disorder.  Service connection is in effect for major depressive disorder, rated 50 percent disabling, effective February 25, 2013.

Service treatment records do not contain any mention of symptoms, complaints, treatment, or diagnoses of hypertension.  The Veteran has, however, said that he had elevated blood pressure in service.  He also reported in a January 2009 written statement that he gained 100 pounds in service and was on an exercise program.  He also stated that he had experienced four heart attacks and that four stents had been placed.  In written statements, the Veteran and his representative have asserted that his hypertension was caused or aggravated by his service-connected psychiatric disability.  

A VA examination in April 2014 noted that the Veteran had been diagnosed with hypertension "some time ago," although the Veteran could not recall precisely when.  He was taking daily medication to control his blood pressure and had undergone placement of coronary stents in 2000.  The VA examiner noted that the Veteran's average blood pressure reading at the time of the examination was 111/54.  It was the examiner's opinion that the Veteran's hypertension was not related to his service, since the service treatment records did not show any evidence of complaints, treatment, or diagnosis of hypertension in service.  The examiner also offered the opinion that hypertension was not caused by a psychiatric disorder.

The November 2015 VA addendum opinion noted that about 90 to 95 percent of cases of hypertension have no obvious underlying medical cause and the other 5 to 10 percent are caused by other medical conditions which affect the kidneys, arteries, heart, or endocrine system.  The opinion further noted that the Veteran was first referred for treatment of his acquired psychiatric disability in 2008.  The examiner offered the opinion that since the Veteran's diagnosis of hypertension preceded his diagnosis of depression, hypertension was not caused by depression.  Further, the examiner stated that an analysis of the Veteran's blood pressure readings beginning in 2005 showed no evidence of aggravation of the Veteran's hypertension beyond the normal progression of the disability as a result of the onset or diagnosis of depression in 2008.

After considering all of the evidence of record, the Board finds that there is no basis for service connection for hypertension.  Although the Veteran's representative asserted that the Veteran had elevated blood pressure in service, the service treatment records do not show any evidence of hypertension in service.  

Moreover, while hypertension is a chronic disease subject to special provisions, there is no evidence of hypertension within one year of active service and the evidence does not disclose continuity of symptomatology.  Therefore, service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307 , 3.309.

There is also no evidence linking his hypertension to his psychiatric disability.  Rather, the only competent medical evidence addressing the Veteran's claim is that of the VA examination and opinions and is against the claim.  Specifically, the VA examiner stated that the Veteran's hypertension was not related to his service because of a lack of findings of elevated blood pressure in service, and that the Veteran's hypertension predated his service-connected psychiatric disability and had not changed in severity since the onset of that disability.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current hypertension is due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the Veteran's lay contentions, a medical opinion was sought based on a review of the entire medical record, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between current hypertension and service, or a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Respiratory

The Veteran asserts that he has a respiratory disability due to service, to include exposure to asbestos and herbicides during service.

With regard to arguments raised as to asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  

Service treatment records contain no mention of symptoms, complaints, treatment, or diagnosis of any respiratory disability in service.  All chest X-rays in service were normal.

The record shows that the Veteran has been treated for many years for respiratory difficulties, including shortness of breath and wheezing.  Diagnostic tests of many kinds have been done with little in the way of clear results.  He continues to report wheezing and coughing and bronchospasm.

The Veteran asserts that his current respiratory disabilities had their onset in 1968, two years after his separation from service, and that they were thus incurred in service or were due to exposure to asbestos.  Specifically, the Veteran testified at hearing and has submitted written statements asserting that he slept in the top bunk right below the deck of the ship and that dust was often shaken into his face while he slept.  He also testified that he worked on helicopters in service and was thus exposed to asbestos in engine components.  While the record does not definitively demonstrate asbestos exposure in service, for purposes of this decision, the Board will accept that the Veteran was so exposed.

A VA treatment note from July 2008 included the history provided by the Veteran that his respiratory symptoms started in 1968 and lasted for approximately one week and then resolved.  He reported that wheezing and shortness of breath persisted in 1994 for about three months; he was treated at the Mayo Clinic with a nebulizer, but was unsure what the results of that evaluation were.  His symptoms had become worse in the previous two years, with dyspnea and wheezing without a clear etiology or any long-term relief from treatment.

A VA examination in April 2010 included a diagnosis of obstructive ventilatory defect.  The examiner provided an opinion that the Veteran's respiratory disability was not caused by his military service because there was no evidence in service treatment records of a pulmonary condition.

A treatment note from August 2010 included the Veteran's complaints of increased shortness of breath with minimal exertion.  The provider speculated about a possible secondary component to his restrictive lung disease, which was undiagnosed other than being a "restrictive process" and the provider expressed concern about a possible "interstitial process."  Another treatment note from December 2010 described atelectasis versus infiltrates on chest X-ray and a history of exposure to asbestos.  The provider noted that the cause of his recent complaints of shortness of breath and restrictive lung disease was unknown.

At the VA examination in April 2014, the Veteran reported experiencing mild and intermittent breathing problems shortly after service separation, being treated at Mayo Clinic in 2004 for shortness of breath and dyspnea on exertion, and an evaluation in 2006 which resulted in a diagnosis of mild obstructive ventilatory defect.  His current symptoms were daily wheezing, shortness of breath, and severe dyspnea on exertion.  He wore oxygen on a constant basis.  A review of chest X-rays from January 2013 showed small areas of linear scarring or discoid atelectasis at both lung bases.  The examiner offered the opinion that the Veteran's respiratory disability was not due to service, because there was no evidence of a pulmonary condition during service.

The November 2015 VA addendum opinion noted that the Veteran provides a history of onset of his respiratory symptoms two years after service, but that the clinical evidence of record was from many years later.  There was no evidence of respiratory symptoms in service.  Current X-ray and CT findings were not consistent with an asbestos-related disability, but were consistent with another etiology for the Veteran's respiratory problems.  Therefore, the examiner offered the opinion that the Veteran's respiratory disability was less likely than not related to service or to exposure to asbestos during service.

A second VA opinion provided in February 2016 supported the conclusions offered in the November 2015 opinion.  That provider noted that the Veteran's thorax radiographic findings showed no evidence of the characteristic markings of asbestos exposure, such as fibrotic thickening and pleural plaques.  

Based on review of the evidence of record, even if the Board were to concede the Veteran's claims of exposure to asbestos during service (see McGinty, 4 Vet. App. at 432) are plausible, the claim of service connection for asbestosis must still be denied.

As detailed, the VA examiners specifically concluded that the Veteran does not have asbestosis nor an asbestos lung disease.  Specifically, the VA opinions in November 2015 and February 2016 both noted that the diagnostic imaging did not show the presence of pleural plaques or other indicia of asbestos-related changes.  Likewise, the treatment records on file do not specifically reflect treatment for asbestosis or an asbestos-related lung disease.  Thus, even assuming that the Veteran was exposed to asbestos in service, there is a clear preponderance of evidence that his current disabilities are not due to such exposure.

The Board has considered whether a respiratory disability is due to service but as detailed symptoms and a disability were show decades after separation from active service, and there is no objective medical evidence to reflect that such disability is due to service.  

The Veteran also asserts entitlement to service connection for a respiratory disability based on exposure to Agent Orange while in the Republic of Vietnam. 

There is no evidence to support a finding that the Veteran was exposed to herbicides during service.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) , the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

It is noted that the Veterans Benefits Administration (VBA) provided recent guidance as to what bodies of water constitute inland waterways.  See VBA Manual M21-1, IV.ii.1.H.2.c. and VBA Manual M21-1, IV.ii.2.C.3.m.; see also Gray v. McDonald, No. 13-3339 (April 23, 2015).  Recently, the VA herbicide exposure ship list was updated.  See http://vbaw.va.gov/bl/21/rating/VENavyShip.htm.  The Veteran's service personnel records reflect that he served aboard the U.S.S. Bennington; but the evidence of record does not support that this vessel served in the inland waters of Vietnam nor that he was on the landmass of Vietnam at any time during his service.  The USS Bennington (CVS-20) entered Qui Nhon Bay Harbor to pick up Bob Hope for an onboard Christmas show on December 26, 1966, but not during the Veteran's period of service aboard the vessel.  Thus, the evidence of record does not support a finding that the Veteran was exposed to herbicides during service.

Moreover, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  In fact, the Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of respiratory disorders.  See Notice 75 Fed. Reg. 81332-35 (December 27, 2010); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Further, it was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of respiratory disorders, such as wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung.  See Notice, 75 Fed. Reg. 32540-53 (2010).  In making these determinations, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  Of note, there is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of a respiratory disorder, except as provided for in 38 C.F.R. § 3.309(e).

Thus, the evidence of record does not support a finding of herbicide exposure during service, that he has a presumptive disability based on herbicide exposure, or any other evidence to support that he has a disability due to herbicide exposure.

The Veteran has not otherwise provided any evidence linking his current respiratory disability to his service, to include exposure to asbestos.  The only competent medical evidence regarding a relationship between the current disability and the Veteran's service is against the claim.

The Board is cognizant of the fact that the Veteran feels he has symptoms and/or medical disabilities due to exposure to asbestos during service; however, he lacks the medical expertise necessary to diagnose a specific medical disability or conclude any condition is etiologically related to asbestos exposure.  Even medical experts require pulmonary function testing, x-rays and other diagnostic measures to correctly identify the nature of pulmonary disease.  The Board is not necessarily concluding that he was not exposed to asbestos during service, but without medical evidence of a disability due to that exposure, the claim must be denied.  Exposure to asbestos, in and of itself, is not considered a disability for VA purposes.

The preponderance of the evidence establishes that the Veteran's respiratory disability is not directly due to service, nor due to exposure to asbestos or herbicides in service, and there is otherwise no probative evidence of a nexus between the Veteran's disabilities and his active service.  Thus, service connection is not warranted and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to service connection for melanoma is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
M.W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


